department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers voice fax certified mail -- return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx have agreed to this adverse determination by signing form_6018 you our adverse determination was made for the following reasons you have not conducted any exempt_purpose activities for several years there are no plans to conduct activities in the foreseeable future thus you have no activities that serve charitable educational or other exempt purposes under sec_501 of the code therefore you no longer meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you are operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling or by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service west creek road stop independence ohio xx - date address - address tin form tax years ended person to contact tax_exempt_and_government_entities_division legend org - organization name date org address dear after examining all available information we believe an adjustment of your organization's exempt status may be necessary our proposed_adjustment is found in the enclosed form 4621-a and a detailed explanation is found in the enclosed form 886-a if you accept our findings please sign the enclosed form_6018 consent form and mail it to our office within days from the date of this letter see enclosed publication for details on the examination process and publication sec_5 and for details on appeal rights if you do not accept our findings you have days from the date of this letter to mail us any additional evidence or information you would like us to consider or you may request a discussion of our findings with an examiner who is familiar with your return and submit any additional evidence or information you would like the examiner to consider you may also request a conference to discuss the proposal with the examiner's group manager if you plan to come in for a discussion please phone or write us in advance so that we can arrange a convenient time and place if we do not hear from you within days we will have to process your case on the basis of the adjustment shown in the examination_report the person whose name and telephone number appear above will be glad to answer any questions you may have an addressed envelope is enclosed for your convenience thank you for your cooperation sincerely cheryl a johnson internal revenue_agent enclosures form 4621-a form 886-a agreement form_6018 publications and envelope form 886-a naa ad schedule number or exhibit explanations of items name of taxpayer org tax identification_number ein year period ended 20xx12 legend org organization name co-3 co-4 co-2 xx - date state - state founder - founder co- companies issue whether org the exempt_organization hereinafter referred to as the eo continues to qualify for exemption as an organization described in sec_501 of the internal_revenue_code hereinafter referred to as the irc due to inactivity facts the eo was incorporated in the state of state on january 19xx per the articles of incorporation obtained from the state’s website the corporation was primarily organized to assist young people especially minorities with professional development in the fields of entertainment nursing and business the articles were amended april 19xx to change the purpose to providing education and awareness regarding missing children under the name of co-1 the internal_revenue_service hereinafter referred to as the irs issued a determination_letter dated july 19xx conferring tax exempt status to the eo under sec_501 effective may 19xx the advance_ruling period for being considered exempt under a b i a vi as an organization which could reasonably expected to be publicly supported ended december 19xx a letter requesting documentation of public support was issued by the irs november 19xx because a response was not received the irs letter of april 19xx changed the organization's foundation status to private_foundation a memo issued to missing children agencies by founder the eo's founder states that co-1 went defunct in 19xx he states it was absorbed into co-1 a division of org an organizational chart describes co-1 as a worldwide trade_association of the entertainment industry under co- are listed co-1 ‘defunct’ co-2 co-3 and the co-4 an examination conducted in september 19xx found no evidence of exempt_purpose activities although founder initially agreed and in november 19xx signed form_6018 consent to proposed adverse action he later appealed the decision the examination was closed in february 19xx as a no-change with an advisory to report all gross_receipts and disbursements the eo filed a form_990 for tax_year 20xx showing zero dollars in all revenue expense asset and liability fields the eo did not file a form_990 for tax_year 20xx the eo filed a form ez for tax_year 20xx showing zero dollars in all revenue expense asset and liability fields founder stated in a telephone conversation with the revenue_agent on october 20xx that the eo has conducted no exempt_purpose activities for several years due to his poor health there are no plans to conduct activities in the foreseeable future founder stated that form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number ein explanations of items year period ended 20xx12 schedule number or exhibit he believed he had closed everything down when he was contacted by the state attorney general's office in 20xx with a request for financials statements founder states that no money is being received through the web sites that are soliciting donations for org the eo does not currently have a board_of directors the 20xx returns states that because of founder's illness everyone resigned taxpayer's position founder was under the impression that he no longer had tax exempt status and he currently agrees with the proposal to revoke the eo's exemption due to inactivity government’s position the eo has not conducted any exempt_purpose activities in at least three years according to its forms and oral testimony the eo is not operating exclusively for one or more purposes under which the organization was granted tax-exempt status and therefore its tax exempt status should be revoked law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net earrings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section is not exempt will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization if an organization fails to meet either the organizational or the operational_test it it engages sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one of more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date org schedule number or exhibit explanations of items name of taxpayer tax identification_number ein 20xx12 year period ended revrul_72_369 states in part that in order for an organization to pass the operational_test the organization's resources must be devoted to purposes that qualify as exclusively charitable conclusion because the eo failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as an organization exempt from federal_income_tax under sec_501 described in sec_501 the eo's exempt status is revoked effective january 20xx the organization is not required to file form_1120 u s_corporation income_tax return because there are no revenue and no expenses to report form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
